DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-13, 15, and 16 are pending in this application.  Claim 14 has been cancelled.  Claims 1-13, 15, and 16 are rejected in this Office action.

Information Disclosure Statement
The information disclosure statement filed December 18, 2013 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  WO 99/38389 was not supplied.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-13, 15, and 16 are indefinite as to “optionally methylated hydroxypropyl cellulose” as it is not clear what is optional.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-13, 15, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hussein et al (WO 2004/021804) in view of Perks et al (WO 2009/023560).
As to claims 1-13, 15, and 16, Hussein et al disclose a cooking cream (i.e. whippable topping composition) comprising about 55 to 93% by weight water, about 5 to 45% by weight fat, about 1 to 10% by weight protein, about 0.5 to 10% by weight starch, and about 0.1 to 2% by weight emulsifier.  Hussein et al further disclose the cooking cream comprises 0.01 to 2% by weight stabilizer and about 0.05 to 2% by weight buffer.  Hussein et al further disclose that the fat is selected from the group consisting of plant oil, soybean oil, sunflower oil, canola oil, palm oi, palm kernel oil, coconut oil, safflower oil, corn oil, olive oil, peanut oil, cottonseed oil, dairy fat, lard, tallow, and mixtures thereof.  Hussein et al further disclose that the stabilizer is selected from the group consisting of carrageenan, locust bean gum, guar gum, sodium alginate, carboxy methyl cellulose, hydroxy propyl methyl cellulose, hydroxyl propyl cellulose, modified cellulose, and mixtures thereof.  Hussein et al further disclose that the cooking cream comprises a sweetener, and the sweetener is selected from the group consisting of corn syrup, fructose, sucrose, and dextrose. (See entire document, especially abstract, claims 1-24, and Example 1).
The claims differ as to the percents of the composition, especially the percent of fat and protein. 

It would have been obvious to a person of ordinary skill in the art, to use the protein percent as taught by Perks et al in that of Hussein et al because the use and manipulation of conventional components in known food products is expected and conventional in the art.  The modification of the percents of the composition for health is obvious, expected, and well within the skill of the art.  Applicant is using known components for their art recognized function to obtain no more than expected results.  
As to claims 10 and 11, Hussein et al disclose hydroxyl propyl cellulose and carboxy methyl cellulose (see claim 8).  The degree of substitution would be obvious to that of Hussein et al.
As to claims 12 and 13, Hussein et al disclose (see claim 11) a cooking cream that has an overrun of about 210-290% when whipped.  The modification of the overrun of the cooking cream is expected and within the skill of the art.  Perks et al disclose an overrun of 250-450% (see page 2, lines 29-34).
As to claims 15 and 16, Hussein et al further disclose (see claims 19-24) a method for preparing a cooking cream comprising the steps of dissolving in about 55 to 93% heated water, based on the total weight of the cooking cream, about 5 to 45% fat, about 1 to 10% protein, about 0.5 to 10% starch, an effective amount of emulsifier to form a solution; and processing the solution, thereby forming a cooking cream.  Hussein et al further disclose that the method comprises about 0.01 to 2% stabilizer, wherein the cooking cream comprises about 0.05 to 2% buffering agent and about 0.1 to 2% emulsifier.  Hussein et al disclose that he processing step comprises preheating the solution followed by heating the solution to an ultra-high temperature, the preheating step comprising heating the solution to about 170-200°F and the ultra-high temperature is about 280-290°F.  Hussein et al disclose that the processing step comprises homogenizing the solution.  Hussein et al further disclose that the homogenizing step 

US 9295275 is cited as of interest to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAW
December 1, 2021